Exhibit 10.1

LOCKHEED MARTIN CORPORATION

AMENDED AND RESTATED

2006 MANAGEMENT INCENTIVE COMPENSATION PLAN

(Performance-Based)

Amended and Restated Effective January 1, 2016

Article I. PURPOSE OF THE PLAN

This Plan is established to provide a further incentive to selected Employees to
promote the success of Lockheed Martin Corporation by providing an opportunity
to receive additional compensation for performance measured against established
goals. The Plan is intended to achieve the following:

 

  1) Link pay of executive Employees to business performance.

 

  2) Incentivize Employees to work individually and as teams to meet objectives
and goals consistent with enhancing shareholder value.

 

  3) Facilitate the Company’s ability to retain qualified Employees and to
attract top executive talent.

 

  4) Establish performance goals within the meaning of Section 162(m) of the
Internal Revenue Code.

Article II. DEFINITIONS

Section 2.01 BOARD OF DIRECTORS – The Board of Directors of Lockheed Martin
Corporation.

Section 2.02 CASH FLOW – For purposes of Article IV, net cash flow from
operations as determined by the Subcommittee at the end of the Plan Year in
accordance with generally accepted accounting principles in the United States.
Cash Flow shall be determined by the Subcommittee based upon the comparable
numbers reported on the Corporation’s audited consolidated financial statements
or, if audited financial statements are not available for the period for which
Cash Flow is being determined, the Subcommittee shall determine Cash Flow in a
manner consistent with the historical practices used by the Corporation in
determining net cash provided by operating activities as reported in its audited
consolidated statement of cash flows. The Subcommittee shall have the right to
specify any other adjustment that should be applied in determining Cash Flow
that it deems necessary or appropriate to take into account any event recognized
under any accounting policy or practice affecting the Corporation, provided the
Subcommittee specifies the adjustment at or prior to the time the organizational
performance goals for the Corporation are reviewed with the Subcommittee, but in
no event later than March 30 of the Plan Year.

Section 2.03 CODE – The Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

Section 2.04 COMMITTEE – The Management Development & Compensation Committee of
the Board of Directors as from time to time appointed or constituted by the
Board of Directors.

 

1



--------------------------------------------------------------------------------

Section 2.05 COMPANY – Lockheed Martin Corporation and those subsidiaries of
which it owns directly or indirectly 50% or more of the voting stock or other
equity.

Section 2.06 ELECTED OFFICER – An Employee who has been elected as an officer by
the Board of Directors.

Section 2.07 EMPLOYEE – Any person who is employed by the Company and who is
paid a salary as distinguished from an hourly wage. The term “Employee” includes
only those individuals that the Company classifies on its payroll records as
Employees and does not include consultants, independent contractors, leased
employees, co-op students, interns, temporary or casual employees, individuals
paid by a third party or other individuals not classified as an Employee by the
Company. Notwithstanding the foregoing, the term “Employee” shall not include
any employee who, during any part of such year, was represented by a collective
bargaining agent.

Section 2.08 INCENTIVE COMPENSATION – An amount of compensation paid pursuant to
this Plan.

Section 2.09 PARTICIPANT – Any Employee selected to participate in the Plan in
accordance with Article III.

Section 2.10 PLAN – This Lockheed Martin Corporation Amended and Restated 2006
Management Incentive Compensation Plan (Performance-Based), as amended from time
to time.

Section 2.11 PLAN YEAR – A calendar year.

Section 2.12 SUBCOMMITTEE – A subcommittee of the Committee, composed solely of
two or more outside directors of the Company (within the meaning of Code
Section 162(m) (4) (C)) or the entire Committee if all members of the Committee
are outside directors.

Article III. ELIGIBILITY AND PARTICIPATION

The Elected Officers of the Company are eligible to participate in the Plan. An
Elected Officer’s participation in the Plan for a Plan Year is subject to the
approval of the Committee. Employees who are considered by the Chief Executive
Officer to be key Employees of the Company also are eligible to participate in
the Plan, subject to the Employee’s selection of and approval by the Chief
Executive Officer for participation in a Plan Year. No member of the Committee
shall be eligible for participation in the Plan.

Article IV. LIMITATIONS ON INCENTIVE COMPENSATION

Section 4.01 Notwithstanding any other provisions of the Plan that may be to the
contrary, Incentive Compensation awards made to Participants who are Elected
Officers on the last day of the Plan Year are subject to this Article IV. The
limitations on Incentive Compensation set forth in Section 2.02 and this Article
IV were approved by the stockholders of Lockheed Martin Corporation at its 2006
Annual Meeting.

 

2



--------------------------------------------------------------------------------

Section 4.02 Incentive Compensation payable under the Plan to (i) the Elected
Officer who is the Chief Executive Officer shall not exceed 0.3% of Cash Flow
for the Plan Year; and (ii) each of the Participants who are Elected Officers on
the last day of the Plan Year, other than the Chief Executive Officer, shall not
exceed 0.2% of Cash Flow for the Plan Year. The Subcommittee shall have
discretion to determine the conditions, restrictions, or other limitations, in
accordance with and subject to the terms of this Plan and Code Section 162(m),
on the payment of Incentive Compensation to the Elected Officers. The
Subcommittee may reserve the right to reduce the amount payable under this
Section 4.02 in accordance with any standards contained in the Plan or on any
other basis (including the Subcommittee’s discretion). Neither the Subcommittee
or the Committee, nor the Board of Directors shall have the authority under this
Plan to increase the amount payable under this Section 4.02.

Section 4.03 Before authorizing any Incentive Compensation payment under this
Plan to a Participant who is an Elected Officer, the Subcommittee must certify
in writing (by resolution or otherwise) that the payments are consistent with
Section 4.02 of the Plan and that any other material terms under this Plan for
payment of Incentive Compensation were satisfied.

Section 4.04 The provisions of Section 2.02 and Article IV shall be interpreted
and administered by the Subcommittee in a manner consistent with the
requirements for “performance-based compensation” under Code Section 162(m).

Article V. INCENTIVE COMPENSATION PAYMENTS

Section 5.01 Subject to Section 2.02, Article IV and any performance goals
(including organizational or enterprise performance goals) established by the
Committee or its delegate for the Plan Year (such goals to be established on or
before March 30 of the Plan Year), the Committee (or the Committee’s delegate in
the case of Participants who are not Elected Officers) shall determine the
proposed amount of Incentive Compensation to be paid to each Participant with
respect to a Plan Year. Notwithstanding the preceding sentence, in determining
the proposed amount of each Participant’s Incentive Compensation award for a
Plan Year, the Committee (or the Board of Directors in the case of Participants
who are Elected Officers or the Committee’s delegate in the case of Participants
who are not Elected Officers) may make an upward (subject to Section 2.02 and
Article IV) or downward (including to zero) adjustment of the proposed amount of
Incentive Compensation award otherwise payable to the Participant for the Plan
Year on the basis of such factors as it deems relevant.

Section 5.02 With respect to a Plan Year, the Committee shall recommend to the
Board of Directors the proposed aggregate amount of Incentive Compensation
payments to be distributed by the Company to Participants and the proposed
amount of Incentive Compensation award to each Participant who is an Elected
Officer. The Board of Directors shall review and approve the recommendations of
the Committee, or make adjustments to the proposed amounts of Incentive
Compensation payable for a Plan Year (on an aggregate level or with respect to a
Participant who is an Elected Officer, or both), on the basis of such factors as
it deems relevant.

Section 5.03 The Incentive Compensation amount determined for each Participant
with respect to each Plan Year shall be paid to such Participant in cash not
later than March 15 following the Plan Year or deferred at the direction of the
Committee, but only to the extent permitted under Code Section 409A, until the
Participant’s termination of employment. Notwithstanding the foregoing,
Participants may also elect to defer payments in accordance with the terms of
the Lockheed Martin Corporation Deferred Management Incentive Compensation Plan.

 

3



--------------------------------------------------------------------------------

Section 5.04 Before the end of each Plan Year, the Board of Directors may set a
minimum aggregate bonus amount that must be used to pay Incentive Compensation
awards under this Plan attributable to service during the Plan Year to any
combination of Participants who are not Elected Officers of the Company.

Section 5.05 All applicable U.S. Federal, state and local taxes will be withheld
from all Incentive Compensation payments made under this Plan.

Article VI. COST OF PLAN

The cost for this Plan is intended to be an allowable expense.

Article VII. RIGHTS OF PARTICIPANTS

Section 7.01 All payments are subject to the discretion of the Board of
Directors. No Participant shall have any right to require the Board of Directors
to make any appropriation to the Plan for any Plan Year, nor shall any
Participant have any vested interest or property right in any share in any
amounts which may be appropriated to the Plan.

Section 7.02 This Plan does not constitute an employment agreement of any kind,
or a promise of employment for a specific term (including the Plan Year) and
does not alter the at will nature of a Participant’s employment with the
Company, which may be terminated by the Company or a Participant for any or no
reason and without advance notice.

Article VIII. AUTHORITY TO RECOVER PAYMENTS

The Board of Directors retains the authority to make retroactive adjustments to
an Incentive Compensation payment made under the Plan on or after January 1,
2008 in accordance with the provisions regarding Recovery of Payments (Claw
Back) in Exhibit A.

Article IX. PLAN ADMINISTRATION

The Plan shall be administered under the direction of the Committee. The
Committee shall have the right to construe the Plan, to interpret any provision
thereof, to make rules and regulations relating to the Plan, and to determine
any factual question arising in connection with the Plan’s operation after such
investigation or hearing as the Committee may deem appropriate. Any decision
made by the Committee under the provisions of this Article shall be conclusive
and binding on all parties concerned. The Committee may delegate to the officers
or Employees of the Company the authority to execute and deliver those
instruments and documents, to do all acts and things, and to take all other
steps deemed necessary, advisable or convenient for the effective administration
of this Plan in accordance with its terms and purpose. The rights and
obligations of the Committee under this Article IX shall be assumed by the
Subcommittee in the case of Participants subject to Article IV.

Article X. AMENDMENT OR TERMINATION OF PLAN

The Board of Directors or its delegate shall have the right to terminate or
amend this Plan at any time and to discontinue further payments hereunder.

 

4



--------------------------------------------------------------------------------

Article XI. EFFECTIVE DATE

The Plan was first effective with respect to the operations of the Company for
the Plan Year beginning January 1, 2006. The Company has further amended and
restated the Plan as of the date indicated below, effective January 1, 2016.

 

LOCKHEED MARTIN CORPORATION:   /s/ Patricia L. Lewis

By: Patricia L. Lewis

Senior Vice President, Human Resources

Date: January 21, 2016

 

5



--------------------------------------------------------------------------------

Exhibit A

Administrative Provisions

Article I. STANDARD OF CONDUCT AND PERFORMANCE EXPECTATION

It is a prerequisite that before any payment under the Plan can be considered
that a Participant will have acted in accordance with the Lockheed Martin
Corporation Code of Ethics and Business Conduct and fostered an atmosphere to
encourage all employees acting under the Participant’s supervision to perform
their duties in accordance with the highest ethical standards. Ethical behavior
is imperative. It is also a prerequisite before a payment under a Plan can be
considered that a Participant be in good standing with the Company. Thus, in
evaluating performance against commitments, a Participant’s adherence to the
Company’s ethical standards will be considered paramount in determining awards
under the Plan.

Participants whose individual performance is determined to be unacceptable are
not eligible to receive Incentive Compensation awards.

Article II. DEFINITIONS

With respect to a Participant, unless otherwise defined in this Article II of
Exhibit A, capitalized terms used in this Document have the meanings set forth
in the Plan.

Section 2.01 DISABILITY – Termination of employment as a result of becoming
totally disabled as evidenced by commencement of benefits under the Company’s
long-term disability plan in which the Participant is enrolled (or, if not a
Participant in a Company-sponsored long-term disability plan, under
circumstances which would result in the Participant becoming eligible for
benefits using the standards set forth in the Company’s long-term disability
plan).

Section 2.02 ESP – The Lockheed Martin Corporation Executive Severance Plan, as
amended from time to time.

Section 2.03 RETIREMENT – Retirement under the terms of a Company-sponsored
pension plan or for Employees who do not participate in a pension plan,
termination from employment with the Company following the attainment of age 55
and five years of service or attainment of age 65.

Article III. ELIGIBILITY FOR INCENTIVE COMPENSATION AWARDS

Section 3.01 In general, a Participant must be an Employee on active status or
on paid leave of absence on January 1 through December 31 of the Plan Year to be
eligible for a full Incentive Compensation award for that Plan Year.

Section 3.02 Partial, pro-rated Incentive Compensation awards for Participants
may be made as provided in this Section 3.02. All pro-rated awards will be
calculated to the day, i.e., the number of days an Employee is a Participant in
the Plan divided by 365.

 

6



--------------------------------------------------------------------------------

  (a) Hire during a Plan Year:

 

  (i) Participant hired before October 1: Participant is eligible for a
pro-rated payment if on active status on December 31 of the Plan Year.

 

  (ii) Employee hired on or after October 1: Employee is not eligible for an
award under the Plan for the Plan Year.

 

  (b) Promotion during a Plan Year:

 

  (i) Employee promoted before October 1: Employee is eligible for a pro-rated
payment if selected to be a Participant and on active status on December 31 of
the Plan Year.

 

  (ii) Employee promoted on or after October 1: Employee is not eligible for an
award under the Plan for the Plan Year.

 

  (c) Downlevel during a Plan Year:

 

  (i) Participant downleveled before October 1: Participant is eligible for a
pro-rated award if on active status on December 31 of the Plan Year.

 

  (ii) Participant downleveled on or after October 1: Participant is eligible
for a full award if he or she was a Participant on January 1 of the Plan Year
and continues to be an Employee on active status on December 31 of the Plan
Year.

 

  (d) Voluntary termination during the Plan Year: A Participant is not eligible
for an award if he or she voluntarily terminates employment, other than on
account of Retirement, during the Plan Year.

 

  (e) Lay Off during a Plan Year:

 

  (i) Non-ESP-Eligible Participants: A Participant who does not receive a
payment under the ESP may be considered for a pro-rated award in the Company’s
discretion if the Participant has a minimum of six (6) months as an active
Employee during the Plan Year. The pro-rated award will be based on a payment
made “At Target.”

 

  (ii) ESP-Eligible Participants: A Participant who receives any payment under
the ESP, regardless of whether the Participant receives a supplemental payment
under the ESP, is not eligible to receive an award under the Plan with respect
to the Plan Year in which the layoff occurs (even if the layoff occurs on the
last day of the Plan Year).

 

  (f) Retirement during a Plan Year: A Participant who terminates employment
with the Company on account of Retirement during a Plan Year may be considered
for a pro-rated award in the Company’s discretion if the Participant has a
minimum of six (6) full months as an active Employee during the Plan Year. The
pro-rated award will be based on year-end performance results.

 

7



--------------------------------------------------------------------------------

  (g) Disability or death during a Plan Year: A Participant who terminates
employment with the Company on account of Disability or death during a Plan Year
may be considered for a pro-rated award in the Company’s discretion if the
Participant has a minimum of three (3) full months as an active Employee during
the Plan Year. The pro-rated award will be based on a payment made “At Target.”

 

  (h) Unpaid leave of absence during a Plan Year: A Participant who is on unpaid
leave of absence for more than three (3) months during a Plan Year may be
considered for a pro-rated award in the Company’s discretion if the Participant
has a minimum of three (3) full months as an active Employee during the Plan
Year.

 

  (i) Termination for cause during a Plan Year: A Participant who is terminated
for cause during the Plan Year is not eligible for an award under the Plan.

Section 3.03 An Incentive Compensation award for a Participant whose target
level and/or award formula changes during the Plan Year will be pro-rated to the
day, i.e., the number of days during which the original level and/or formula
applied to the Participant divided by the number of days in the plan year, and
the number of days during which the new level and/or formula applied to the
Participant divided by the number of days in the plan year.

Article IV. RECOVERY OF PAYMENTS (CLAW BACK)

Section 4.01 The Board of Directors retains the authority to make retroactive
adjustments to a payment made under the Plan on or after January 1, 2008 under
the following circumstances and such other circumstances as may be specified by
final regulation issued by the Securities and Exchange Commission entitling the
Company to recapture or claw back amounts paid pursuant to the Plan:

 

  (a) If the Board of Directors determines, after consideration of all the facts
and circumstances that the Board of Directors in its sole discretion considers
relevant, that either (i) the intentional misconduct or gross negligence of an
Elected Officer, or (ii) the failure of an Elected Officer to report another
person’s intentional misconduct or gross negligence of which the Elected Officer
had knowledge, contributed to the Company having to restate all or a portion of
its financial statements filed with the Securities and Exchange Commission, then
the Board of Directors may require the Elected Officer to repay to the Company
the value of any payment under the Plan as determined by the Board of Directors.

 

  (b) If the Board of Directors determines, after consideration of all the facts
and circumstances that the Board of Directors in its sole discretion considers
relevant, that an Elected Officer either (i) engaged in fraud, bribery or other
illegal act, or (ii) the Elected Officer’s intentional misconduct or gross
negligence (including the failure by the Elected Officer to report the acts of
another person of which the Elected Officer had knowledge) contributed to
another person’s fraud, bribery or other illegal act, which in either case
adversely impacted the Company’s financial position or reputation, the Board of
Directors may require the Elected Officer to repay to the Company the value of
any payment under the Plan as determined by the Board of Directors.

To the extent permissible under applicable law, the Board of Directors may
delegate its authority to make determinations under this Article IV to the
Committee.

 

8